FERNANDEZ, Circuit Judge,
dissenting.
I respectfully dissent because, even if Santa Clarita does have a protectable interest in the subject of this action,1 it simply has not shown that the County will not protect that interest. Indeed, the County has every reason to defend its actions regarding the conditions that it imposed on the Cemex permit, its processes in deciding so to do, and its legitimate authority.
Openhanded as we may be, Santa Clarita still has to show that the representation of its asserted interest may be inadequate. See N.W. Forest Resource Council v. Glickman, 82 F.3d 825, 838 (9th Cir.1996); Forest Conservation Council v. United States Forest Serv., 66 F.3d 1489, 1498-99 (9th Cir.1995). It has not done so. It has not shown that any of its claims that are truly relevant to this action will be unrepresented. Mere differences about the strategy to be used in fending off Cemex’s attacks are not enough. See N.W. Forest Resource, 82 F.3d at 838. Indeed, there is no reason to believe that Santa Clarita will have a greater interest than the County in protecting the latter’s right to issue, or deny, permits. Of course, Cemex claims that it does not need any permits from the County, and that if it does, those must be issued forthwith, cannot impose requirements beyond those consistent with federal requirements, must not seek to impose *462even further delays and requirements pursuant to California law, or otherwise, and may only impose reasonable environmental-conditions. Certainly, says Cemex, the County cannot deny a permit. All of those go to the heart of the County’s own power, and are essentially remote from Santa Clarita’s right to consult. There is no reason to believe that the County will not exert all reasonable efforts to protect its legitimate authority.
Santa Clarita’s intervention is not required and, if past history is any indication, it is likely to generate a great deal of heat, very little light, and consist of nothing less than a pertinacious effort to stop Cemex’s proposed project at all costs.
Thus, my dissent.

. The best Santa Clarita can do is to point to a right to consult with the lead agency — the County — -with respect to the environmental report. See Cal. Pub. Res.Code § 21153. It did consult. The issues in this case deal with whether the County had the power to issue the final determination it did, and whether it perverted, and will pervert, the powers that it does have. Those are far from Santa Clarita’s claimed right of consultation.